Mr. Justice Shepard
delivered the opinion of the Court:
1. There was no error in refusing the first instruction. The evidence was clearly sufficient to establish such a marriage between the parents of testator and plaintiff as brings the same within the operation of the act of Congress of February 6, 1879, enac+ed for the purpose of rendering legitimate the offspring of what were known as slave marriages. Jennings v. Webb, 8 App. D. C. 43.
2. The second instruction was properly refused, also, though *133the appellant is right in his contention that it was incumbent upon the plaintiff, not only to prove his descent from a common ancestor, but also to show the extinction of any line of descent therefrom which might claim in preference to him. Posey v. Hanson, 10 App. D. C. 496, 505, and cases cited.
The sufficiency of the evidence to show the death of the father of Bolden Evans and plaintiff, without other issue than that mentioned in the testimony of the plaintiff, is not seriously questioned. He left his old home more than 40 years before the trial at an age when, as said by the witness, “he was too old a man to have more children.” Report of his death came back to his sons, and no further issue were ever heard of.
The evidence shows, however, that there were 6 offspring of the marriage besides the plaintiff and Bolden Evans. Three of these died in infancy. The other 3, 1 older than plaintiff (who was about 30 years of age in 1861), and 2 younger, were taken to some unknown place in the South. They were then unmarried and had no children. Plaintiff, who has continuously lived in the former place of the family residence, said that for more than 40 years he had never heard of them; that he never knew of their marrying or having any children. Another witness who had known plaintiff and Bolden Evans in Richmond, before the latter removed to Washington, said that he recognized plaintiff as his only living relative.
We have heretofore recognized the rule that where a person has left his home or place of residence and has neither been heard from, nor of, by the persons, or in the places, where news of him, if living, would most probably be had, he may be presumed to be dead. Hamilton v. Rathbone, 9 App. D. C. 48; Posey v. Hanson, 10 App. D. C. 496, 506.
In the case last cited it was also held that the additional presumption, that the person had left no issue, would not necessarily follow in all cases, and the refusal of an instruction involving' the additional presumption in that case was sustained.
There was quite a difference, however, between the proof in that case and in this.
Two children of one Jane Willis, in whom, if living, the title *134would have been, to the exclusion of the plaintiffs who were of distant kindred, had not been heard of for 35 years by those who had mentioned their former existence.
In commenting upon the refusal of the plaintiffs’ instruction, the court said: “The case of plaintiffs evidently proceeded upon the assumption that, if Jane Willis ever existed, she had no legitimate issue. The record shows no inquiry made for these children, or their descendants, at the old home of their mother and father in Charles county, Maryland, or anywhere else. The time since they were last seen or heard of is not long enough to warrant the presumption of their death in the ordinary course of nature, for many of the witnesses in the case were older than they would be if living.” Then it was further said: “Moreover, this is not a case' where the right depends upon the duration of one life only. Proof of death in such case must be followed by some evidence from which the jury may be allowed to infer that the deceased left no children or descendants. The law does not presume that a person ‘proved to be dead left no children or descendants.’ Shriver v. State, 65 Md. 278, 287, 4 Atl. 679; Hammond v. Inloes, 4 Md. 138, 174. The evidence was suffic'^t to justify the jury in finding that Jane Willis had 2 children born in wedlock. These children may have heen alive at the time of the trial. If dead they may have had descendants living, and before a presumption of the extinction of that line of descent could be indulged there Ought to have been some foundation laid in proof of inquiry and some attempt to trace the missing persons.” Here the plaintiff is shown to have made the inquiry suggested as necessary in that case, and to have done all that was reasonably possible under the circumstances. He made a prima facie case which no effort was made to overcome.
3. Whether there was error in refusing the third instruction asked by the defendant depends upon the construction of the will of Bolden Evans.
By universal agreement the cardinal rule of interpretation is that the intention of the testator, expressed in his will or clearly deducible therefrom, must in all cases prevail where consistent with settled rules of law.
*135It is also well settled that a construction which will prevent a partial intestacy is preferred to one that will permit it, where it can reasonably be given. Given v. Hilton, 95 U. S. 591, 594, 24 L. ed. 458, 459; Kenaday v. Sinnott, 179 U. S. 606, 45 L. ed. 339, 21 Sup. Ct. Rep. 233; Young Women's Christian Home v. French, 187 U. S. 401, 411, 47 L. ed. 233, 236, 23 Sup. Ct. Rep. 184.
Bearing these rules in mind, we are of the opinion that the will did not pass the title to lot 8 in block 594, but is limited in its operation to the lot specifically devised, namely, sublot 32.
As to lot 8, Bolden Evans died intestate, and the title thereto passed to the plaintiff as his.heir at law.
The contention on behalf of the appellant is that the words of the preamble, namely, “wishing to arrange all of my earthly affairs in view of death,” and the further words in the devise, “all my real estate,” indicate a general intention to dispose of the entire estate, that must control the restraining words of the description therein.
Conceding the general intention manifested in these expressions alone, and that it is entitled to weight in detennining what may have been intended by particular devises, where the latter may admit of enlarged or limited constructions, yet it is clear that no such general intention of complete disposition can control a particular direction to the contrary, or enlarge dispositions beyond their legitimate meaning. Given v. Hilton, 95 U. S. 591, 594, 24 L. ed. 458, 459.
It is evident that the testator did not write the will himself and that it is the production of an unlearned person.
Grant that the writer contemplated the disposition of all of the real estate and used those general words. But whether those words expressed the original intention of the testator or not, at some moment before he executed the will, the particular words of description, namely, “in square 594, sublot 32,” were interlined so as to follow immediately after the words “all of my real estate.”
There is no principle of interpretation that permits the rejec*136tion of a word or a clause in a will if by any reasonable construction the same can be given effect.
Had the interlined words been “in square 594,” merely, they would have applied to lot 8 as well as to lot or sublot 32; but the testator, who knew that he owned the two separate lots, authorized or required the addition of the further words, “sublot 32,” thereby excluding lot 8 from the devise.
There is nothing unreasonable in giving effect to these words, and they cannot be rejected. Interlined so as to connect immediately with the general words before used, they form part of the description of the thing devised. When so used, words of specific description must be given effect to limit the devise. See Evens v. Griscom, 42 N. J. L. 579, 36 Am. Rep. 542, where the authorities are reviewed at great length; also Peebles v. Graham, 128 N. C. 218, 221, 39 S. E. 24.
The clause in the will under consideration does not present the case of an adequate and complete description of that which it was meant to pass with certainty, followed by a subsequent erroneous addition, in which the maxim, Falsa demonstrate non nocet, applies. Nor is it the case of a latent ambiguity arising out of a misdescription through mistake of the testator as in cases relied on by the appellant. See Patch v. White, 117 U. S. 210, 29 L. ed. 860, 6 Sup. Ct. Rep. 617, 710; Priest v. Lackey, 140 Ind. 399, 39 N. E. 54, and others cited on appellant’s brief.
Construing the devise and direction to sell for division as limited by its express terms to snblot 32 in square 59'4, the words of the final clause, namely, “I also direct that my real estate be not sold for one year after my death,” are fully satisfied by their application thereto.
Whether it is meant by the final clause that the proceeds of the real estate for the year withheld from sale shall go to the erection of a monument, or whether the latter is to be supplied from the proceeds of sale before division among the three lodges or orders named in the preceding clause, is a question that is not involved in this case, and will not, therefore, be considered.
We find no.error in the judgment, and it will be affirmed wi th costs. It is so ordered. Affirmed.